IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

FLORIDA A&M UNIVERSITY                NOT FINAL UNTIL TIME EXPIRES TO
BOARD OF TRUSTEES,                    FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D16-1410
v.

JUSTIN BRUNO,

      Appellee.


_____________________________/

Opinion filed August 15, 2016.

An appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

Laura Beth Faragasso of Henry Buchanan, P.A., Tallahassee; Shira R. Thomas,
Acting General Counsel, Ana Gargollo-McDonald and Olorunfunmi Ojetayo,
Assistant General Counsels, Tallahassee, for Appellant.

Charles T. Wells, Richard E. Mitchell, and Andy Bardos of GrayRobinson, P.A.,
Orlando, in support of Appellant by Amici Curiae University of Central Florida
Board of Trustees, University of Florida Board of Trustees, Florida State University
Board of Trustees, University of South Florida Board of Trustees, Florida Atlantic
University Board of Trustees, University of West Florida Board of Trustees,
University of North Florida Board of Trustees, Florida International University
Board of Trustees, Florida Gulf Coast University Board of Trustees, New College
of Florida Board of Trustees, and Florida Polytechnic University Board of Trustees.

Mutaqee Akbar of Akbar Law Firm, P.A., Tallahassee, for Appellee.

Justin S. Hemlepp of J.S. Hemlepp, P.A., Tampa, in support of Appellee by Amici
Curiae Knight News, Inc., Jacob Milich, Sean Lavin, Jake Rakoci, Thomas Oreste,
Justin Hemlepp, Esq., Evan Rosenberg, Esq., Elizabeth Helmer Loreti, Kevin
Wokenfeld, Victoria Manglardi, Esq., John Zimmerman, Arianna Young, Justin
Martineau, Kyle Considder, Ricky Ly, Sabrina Philipp, Megan Seery, Stephanie
Matthews, Esq., Ryan Garrett, Christina Lynn Kimball Walker, Esq., Sloane
Rosenberg, Caroline Talev, Fernando Gonzalez, Esq., Luiz Centenaro, Jerome
Pozin, Harrison Poole, Esq., Shrah Anderson and Jeffrey Sirmons, Esq.




WETHERELL, J.

      Appellant, the governing body of Florida A&M University (FAMU), seeks

review of the trial court’s order enjoining a student government election at the

university’s main campus in Tallahassee. Appellant raises three issues on appeal,

but we only need to address one:       whether the trial court had subject-matter

jurisdiction to entertain the complaint for emergency injunctive relief filed by

Appellee. As explained below, we agree with Appellant’s argument that the trial

court did not have jurisdiction based on the plain language of section 1004.26(5),

Florida Statutes (2015). Accordingly, we reverse the order granting the injunction

and remand for entry of an order dismissing this case.

                         Factual and Procedural Background

      In February 2016, FAMU’s student government association (SGA) held an

election for SGA president and vice president for the 2016-17 school year. The

election pitted Justin Bruno and Devin Harrison (the Bruno/Harrison ticket) against

                                         2
Victor Chrispin and Pernell Mitchell (the Chrispin/Mitchell ticket).1             The

Bruno/Harrison ticket received a total of 1,366 votes, including 153 at the law school

precinct in Orlando. The Chrispin/Mitchell ticket received a total of 1,203 votes,

including only 7 at the law school precinct.

      After the Bruno/Harrison ticket was declared the winner of the election, the

Chrispin/Mitchell ticket filed an appeal with the Student Supreme Court 2 as

authorized by the Election Code in the FAMU Student Body Statutes. The appeal

argued that the election results should be invalidated because the ballots at the law

school precinct were not secured or counted in accordance with the Student Body

Statutes. The Student Supreme Court held a pre-trial hearing on the appeal, but it

did not hold a trial. Instead, based on an admission from the Student Electoral

Commissioner3 that the election procedures in the Student Body Statutes were not



1
   The FAMU Student Body Constitution provides in article IV, section 3 that the
SGA president and vice president “shall be elected on a joint ticket.”
2
  The Student Supreme Court is a component of FAMU’s SGA and is comprised of
students appointed by the SGA President and approved by the Student Senate. See
FAMU Student Body Const. art II; art V, § 1; art. V, § 2. The jurisdiction of the
Student Supreme Court includes “cases and controversies involving questions of
Constitutionality of actions by students, student governing groups, and student
organizations, with reference to [the Student Body] Constitution” and “violations
of the . . . Student Body Statutes.” FAMU Student Body Const. art. V, §§ 3A, 3B.
3
    The Electoral Commissioner is an elected SGA officer and has “complete
administrative responsibility for carrying out elections under [the Student Body]
Constitution.” FAMU Student Body Const. art. VII, § 3. The Electoral
Commissioner is the head of the Electoral Commission that oversees the election
process. See FAMU Student Body Stat. § 601.3.
                                         3
followed at the law school precinct, the Student Supreme Court declared the election

invalid and called for a new university-wide election.

      The Bruno/Harrison ticket appealed the Student Supreme Court’s decision to

the university’s Vice President of Student Affairs (VP-Student Affairs) and

President, as authorized by the FAMU Student Body Constitution 4 and Statutes.5

The appeal argued that the Student Supreme Court should not have considered the

Chrispin/Mitchell ticket’s appeal because it was not filed in compliance with the

Student Body Statutes and that the Student Supreme Court did not follow the

procedures mandated by the Student Body Statutes when it decided the appeal

without holding a trial. The VP-Student Affairs and the President both affirmed the

Student Supreme Court’s decision.

      Thereafter, Bruno filed a complaint for emergency injunctive relief in the

Leon County Circuit Court in which he sought to enjoin the new election called for

by the Student Supreme Court. The gravamen of the complaint was that the Student

Supreme Court’s decision “violates the letter and spirit of the [FAMU] Student Body

Constitution and Statutes,” and that Bruno would be irreparably harmed if the



4
  Article V, section 5 of the Student Body Constitution gives students the “right to
appeal Student Supreme Court decisions to the Vice President of Student Affairs and
the University President.”
5
  Section 604.F. of the Election Code in the Student Body Statutes provides: “If
someone feels the Supreme Court has violated his/her rights to a fair hearing or due
process, he/she may appeal to the proper appellate or administrative entity.”
                                         4
election went forward because of the costs associated with running a new election

and the possibility that he and Harrison might lose the election. The complaint did

not cite any state or federal law that was allegedly violated by the Student Supreme

Court’s decision.

      Appellant filed a motion to dismiss the complaint based on section

1004.26(5), Florida Statutes, which provides: “There shall be no cause of action

against a state university for the actions or decisions of the student government of

that state university unless the action or decision [1] is made final by the state

university and [2] constitutes a violation of state or federal law” (emphasis added).

Appellant argued that the Student Supreme Court’s decision to hold a new

university-wide election was an SGA matter over which the trial court lacked

subject-matter jurisdiction because Bruno had not alleged that the decision violated

any state or federal law.

      The trial court denied the motion to dismiss and held an evidentiary hearing

on the complaint. At the conclusion of the hearing, the court found that Bruno had

shown a likelihood of success on the merits because although it was undisputed that

the election at the law school did not comply with the Student Body Statutes, the

Student Supreme Court failed to comply with the Student Body Statutes when it

decided the Chrispin/Mitchell ticket’s appeal without a trial at which Bruno could

have participated. The court further found that Bruno would be irreparably harmed

                                         5
by having to submit to a new university-wide election; that Bruno did not have an

adequate remedy at law; and that the public interest would not be served by a new

university-wide election.

      Based on these findings, the trial court enjoined FAMU from holding a new

election at the university’s main campus in Tallahassee but authorized the university

to hold a new election at the law school. The court explained:

             There appears to be no dispute at this point that the law
             school . . . didn’t follow the rules. And . . . I can’t say that
             the [Student] Supreme Court was wrong in finding that
             election was not correctly held. However, for the
             [Student] Supreme Court to say that the law school
             election was incorrectly held and at the same time . . .
             invalidate[] the one that no one disputes was correctly
             held, it’s just not logical. It makes no sense. There is no
             evidence presented to me that . . . the main election that
             took place at the main university campus in Leon County
             was held improperly.

                                       *    *    *

             I tend to agree with the [Student] Supreme Court, even
             though the process was flawed, that it came to the correct
             result on the law school election. I don’t think . . . that
             there would be irreparable harm if we allow that to go
             forward. . . . .

                                       *    *    *

             I would like to know how one could explain . . . that you
             can have an election conducted that follows all of the rules,
             and then set aside and conduct another one, when someone
             in some other location didn’t follow the rules. The
             example would be if you had a statewide election, and in
             Leon County and all of the rules were followed, but in Polk
                                            6
             County they violated the rules and as a result of that they
             required the people in Leon County to submit to another
             election. That[] just doesn’t make sense.

      This appeal followed.6, 7

                                      Analysis

      The dispositive issue in this appeal is whether the trial court had subject-

matter jurisdiction over the complaint, or stated another way, whether the court had

the requisite authority to adjudicate the dispute presented in the complaint. We

review this issue under the de novo standard of review because the question of

whether a trial court has subject-matter jurisdiction is a pure question of

law. See Faulk v. Dep’t of Revenue, 157 So. 3d 534, 535 (Fla. 1st DCA 2015).

      Bruno’s complaint challenges a decision made by a component of the FAMU

SGA – the Student Supreme Court – not a decision made by the university’s

administration.   Accordingly, the trial court’s authority to hear the dispute is

governed by section 1004.26(5), which contains two clear and unambiguous

requirements that must be met before there can be a cause of action against a state

university based on a decision made by the university’s student government: first,

the student government’s decision must be “made final” by the university; and



6
  We have jurisdiction. See Fla. R. App. P. 9.130(a)(3)(B).
7
  The appeal had the effect of staying the injunction, see Fla. R. App. P. 9.310(b)(2),
but there is no indication in the record that the new election mandated by the Student
Supreme Court has taken place.
                                            7
second, the decision must violate state or federal law. If either requirement is not

met, the university is effectively immune from suit and the trial court lacks

jurisdiction over the dispute.

      Here, Bruno’s complaint met the first requirement in section 1004.26(5)

because it sufficiently alleged that the Student Supreme Court’s decision to hold a

new university-wide election was made final by the university. Specifically, Bruno

alleged that the Bruno/Harrison ticket appealed the Student Supreme Court’s

decision to the university administration as permitted by the FAMU Student Body

Constitution and Statutes, and both the VP-Student Affairs and the President

affirmed the Student Supreme Court’s decision on the merits. There is no further

action that remains to be taken by the university’s administration and, thus, for

purposes of section 1004.26(5), the Student Supreme Court’s decision was “made

final” by the university. Cf. Students for Online Voting v. Machen, 24 So. 2d 1273

(Fla. 1st DCA 2009) (granting petition for writ of mandamus and directing university

president to render a final order with respect to a student group’s challenge to a

decision made by the university’s student government).

      However, Bruno did not meet the second requirement in section 1004.26(5)

because his complaint did not allege that the decision to hold a new university-wide

election for SGA president/vice president violated any state or federal law. Instead,

the complaint cited various provisions in the FAMU Student Body Constitution and

                                         8
Statutes, and alleged that the decision to call for a new election violated the “letter

and spirit” of those provisions.

      Although the trial court suggested that Bruno’s due process rights may have

been violated because he was not allowed to participate in the appeal filed by the

Chrispin/Mitchell ticket with the Student Supreme Court, Bruno’s answer brief did

not include any argument on the due process clause or federal law to support the trial

court’s exercise of jurisdiction in this case. Moreover, any procedural violation

committed by the Student Supreme Court in the appeal process would not rise to the

level of a due process violation because student government is an extracurricular

activity – not real government 8 – and it is well-settled that students have no


8
  On this issue, we have not overlooked the argument of amici Knight News, et al.,
that student government is “quite real” because, among other things, the student
body president sits on the university’s governing body and he or she appoints
students to committees that have the authority to recommend increasing various
student fees. See §§ 1001.71(1), 1009.24, Fla. Stat. Nor do we discount the
dedicated service of student government members – past and present – on behalf of
their fellow students and universities. However, we simply find more persuasive the
argument in the amicus brief filed in support of FAMU by the boards of trustees of
the 11 other state universities, which succinctly explained that:

             Student government is an extracurricular “learning
             laboratory” for students seeking public service experience
             within a simulated republic. This practical experience
             involves value-adding lessons for students in making their
             own rules, resolving their own controversies, learning
             from conflict, and conducting their own affairs within their
             self-created structure without interference by the
             University’s Board of Trustees, unless, of course, a
             violation of real law is at stake.
                                            9
constitutionally    protected     right     to    participate    in      extracurricular

activities. See, e.g., Angstadt v. Midd-West Sch. Dist., 377 F.3d 338 (3d Cir. 2004)

(holding that student had no property interest in participation in extracurricular

activities); Poling v. Murphy, 872 F.2d 757, 764 (6th Cir. 1989) (stating that

privilege of participating in student council was outside due process protection); Fla.

High Sch. Athletic Ass’n v. Melbourne Cent. Catholic High Sch., 867 So. 2d 1281

(Fla. 5th DCA 2004) (determining that participation in interscholastic sport

activities, standing alone, was not constitutionally protected right).

      The complaint did not cite – nor did the trial court identify – any state law that

was conceivably violated by the Student Supreme Court’s decision to hold a new

university-wide election. We find no merit in Bruno’s argument that the Student

Supreme Court’s alleged failure to follow the provisions of the FAMU Student Body

Constitution and Statutes cited in the complaint constitutes a violation of state law

for purposes of section 1004.26(5) because those provisions were adopted pursuant



Accord Ala. Student Party v. Student Gov’t Ass’n of the Univ. of Ala., 867 F.2d
1344, 1347 (11th Cir. 1989) (explaining that student government gives “students
who aspire to public service, public life, and who want to gain some experience and
expertise in better understanding the way in which democracy functions, an
opportunity to learn how to work within the democratic process”) (internal
quotations and brackets omitted); Flint v. Dennison, 488 F.3d 816, 827 (9th Cir.
2007) (rejecting argument equating student government leaders to elected political
officials based, in part, on the fact that student government is “primarily as an
educational tool—a means to educate students on the principles of representative
government, parliamentary procedure, political compromise, and leadership”).
                                           10
to a statutory mandate. See § 1004.26(3)(a) (requiring each student government to

“adopt internal procedures governing [t]he operation and administration of the

student government”), (4)(a) (stating that the election of student government officers

“shall be determined by the student government as prescribed by its internal

procedures”), Fla. Stat. We reject this argument because it would effectively render

section 1004.26(5) meaningless – and it would frustrate the clear legislative intent

of the statute9 – by elevating every alleged violation of a student government’s

internal procedures to a violation of state law. See State v. Goode, 830 So. 2d 817,

824 (Fla. 2002) (stating that “courts should avoid readings that would render part of

a statute meaningless”).

      Finally, it is important to emphasize that our disposition of this case does not

necessarily mean that we disagree with the merits of the trial court’s ruling or the

logic on which it was based. Indeed, limiting the scope of the new election to the

only precinct where the applicable election procedures were not followed seems

imminently reasonable under the circumstances. However, because no state or

federal law was violated by the Student Supreme Court’s decision to call for a new




9
  See Fla. H.R. Educ. Policy Council, CS/HB 723 (2010) Staff Analysis 4-5 (Apr.
16, 2010) (explaining that section 1004.26(5) was intended to limit the liability of
state universities for the actions of their student governments and was expected to
reduce litigation costs and fees by limiting the type of suits that can be brought
against a university based on the actions of its student government).
                                           11
university-wide election, the trial court simply did not have the authority to make

this ruling and second-guess the Student Supreme Court’s decision.

                                    Conclusion

      In sum, for the reasons stated above, the trial court erred in denying

Appellant’s motion to dismiss pursuant to section 1004.26(5). Accordingly, we

reverse the injunction and remand for entry of an order dismissing this case.

      REVERSED and REMANDED with directions.

LEWIS and JAY, JJ., CONCUR.




                                         12